A. J. WALKER, C. J.
The proceeding in this ease is predicated upon the legal position, that the freeholders appointed by the sheriff under § 2881 of Revised Code, to appraise and set apart the homestead exempt from execution, occupy the relation of officers to the court, and that the court can correct irregularities in their conduct. If this position be correct, the action of the freeholders should never be disturbed, unless in case of fraud, or corruption, of irregularity, seriously affecting the 'rights of one or both of the parties.
The gist of the plaintiff’s pleading is, that the homestead set aside was of greater value than five hundred dollars, and was at the time of the appraisement known to the freeholders to be of greater value. Now, if the excess of value was very small — so small as to be quite insignificant— the pleading would be sustained, and yet there would neither be fraud nor corruption, nor would there be irregularity, seriously affecting the plaintiff. We must construe the pleading most strongly against the pleader. It is difficult to make an allotment of land so as to secure a fit of mathematical accuracy with the prescribed value, and it will be productive of no good to lay down a rule which would make the action of the appraisers voidable for a *255very slight deviation. The omission of every statement of the extent of the excess of value is suggestive of the conclusion, that its specifications would not have improved the pleading.
We attain the conclusion, that the court committed no error in its judgment of dismissal without inquiring whether the pleading excludes the defendant’s right to an exemption under § 2884 of the Eevised Code.
Affirmed.
Judge, J., not sitting.